FILED
                            NOT FOR PUBLICATION                              JAN 27 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


EUGENE A. MAUWEE, Sr.,                           No. 14-16337

               Plaintiff - Appellant,            D.C. No. 3:12-cv-00580-RCJ-
                                                 WGC
 v.

VALERIE OLIVAS, Lt.,                             MEMORANDUM*

               Defendant - Appellee.


                    Appeal from the United States District Court
                             for the District of Nevada
                    Robert Clive Jones, District Judge, Presiding

                            Submitted January 20, 2016**

Before:        CANBY, TASHIMA, and NGUYEN, Circuit Judges.

      Nevada state prisoner Eugene A. Mauwee, Sr., appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging a

violation of his right to religious free exercise. We have jurisdiction under 28

U.S.C. § 1291. We review de novo, and may affirm on any basis supported by the

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
record. San Jose Christian Coll. v. City of Morgan Hill, 360 F.3d 1024, 1029-30

(9th Cir. 2004). We affirm.

      Summary judgment was proper on Mauwee’s First Amendment claim

because Mauwee failed to raise a genuine dispute of material fact as to whether the

five-month deprivation of deer antlers used for Native American inmates’ sweat

lodge ceremonies burdened Mauwee’s religious expression. See Walker v. Beard,

789 F.3d 1125, 1138 (9th Cir. 2015) (elements of a free exercise claim); see also

O’Lone v. Estate of Shabazz, 482 U.S. 342, 351-52 (1987) (prisoners’ free exercise

rights are not violated where, although they were precluded from participating in a

particular religious ceremony, they were free to perform other rituals of their

religion).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      AFFIRMED.




                                           2                                      14-16337